Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are pending.  
Election/Restrictions
	In the Response to Election/Restriction, filed 2/8/2022, Applicant elected Group I, claims 1-15, and elected,
    PNG
    media_image1.png
    142
    168
    media_image1.png
    Greyscale
,as the compound of formula (I) and cervical cancer as the cancer.  
Applicant's election with traverse of Group I and the species of formula (I) and cancer, in the reply filed on 2/8/2022, is acknowledged.  The traversal is on the grounds that a) the Office has not established that the proposed alternative is a materially different product, b) the Office has merely stated conclusions, and c) a search of all the claims would not impose a serious burden on the office.  This is not found persuasive because utilizing a compound in an in vitro assay to identify which types of cancer cells the compounds would be active against is a materially different use of the compounds.  As such, the compounds would be used as markers, in contrast to the instant application which uses the compounds in a method for treating cancer in a subject.  Furthermore, a serious search burden would be imposed because a) the compounds and their methods of use classify in different classifications and would require different fields of search, b) the compounds are known for different uses, and c) the different compounds of formula (I) recite mutually exclusive characteristics with compounds comprising ring structures, 
The requirement is still deemed proper and is therefore made FINAL.
	Claims 3-6 and 16-20 are withdrawn from consideration as being directed to non-elected subject matter.  Claims 1-2 and 7-15 are examined on the merits herein.

Information Disclosure Statement
The information disclosure statement (IDS) dated 2/1/2021, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, is has been placed in the application file and the information therein has been considered as to the merits, except where noted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,974,765 to Jomaa (PTO-892) in view of US Patent No. 4,617,189 to Stockel (PTO-892).
Jomaa ‘765 teaches platinum (II) thione complexes of formula (I) and methods of treating cancer with platinum (II) thione complexes.  
Formula (I) is 
    PNG
    media_image2.png
    241
    242
    media_image2.png
    Greyscale
, wherein R1 and R2 can be H, “a” can be one, and X can be nitrate, fluoride, chloride, bromide, iodide or acetate (col. 2, lines 41-55). 

    PNG
    media_image3.png
    165
    387
    media_image3.png
    Greyscale
 (Col. 16, lines 15-20, Complex 2). 
	The platinum(II) thione complexes are formulated in pharmaceutically acceptable compositions, wherein a composition refers to a mixture of the active ingredient with other chemical components, such as pharmaceutically acceptable carriers and excipients (Col. 9, lines 5-12).  
	The composition may comprise 0.01-50µm of the platinum(II) thione complex relative to the total composition (Col. 13, line 67-Col. 14, line 3).  
	
	While Jomaa ‘765 teaches platinum(II) thione complexes, it differs from that of the instantly claimed compounds in that it does not teach selenium.
	Stockel ‘189 teaches the use of selenium-containing compounds for negating the toxic effects of platinum compounds used in chemotherapy (title, abstract).  The selenium containing platinum compounds can self-detoxify platinum toxicity (Col. 1, lines 18-22).  Any compound that would negate these toxic effects of the platinum would greatly enhance the chemotherapeutic treatment of cancer in tumors (Col. 2, lines 19-26).  Selenium is believed to be bonded to metals, for example platinum, more strongly than the groups containing sulfur are bonded.  In other words, it is believed that selenium is bonded to platinum more strongly than the sulfur compound is bonded, thereby forming a stable complex so that the platinum toxicity is negated (Col. 3, lines 34-54).  
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,974,765 to Jomaa (PTO-892) in view of US Patent No. 4,617,189 to Stockel (PTO-892) as applied to claims 1-2 and 7-14 above, and further in view of US PG Pub No. 2018/0273566 to Isab (PTO-892).
Jomaa ‘765 and Stockel ‘189 are applied as discussed in the above 35 USC 103 rejection.  
Jomaa ‘765 teaches calcium carbonate and calcium phosphate as excipients in its pharmaceutically acceptable compositions comprising  platinum(II) thione complexes (Col. 9, line 64-Col. 10, line 2). (
While Jomaa ‘765 and Stockel ‘189 teach pharmaceutically acceptable carriers and/or excipients, they differ from the instantly claimed invention in that they do not specifically teach dimethyl sulfoxide as the excipient.


It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly filed application, to substitute the calcium carbonate or calcium phosphate excipients of Jomaa’765 and Stockel ‘189 with the dimethyl sulfoxide excipient of Isab ‘566, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute calcium carbonate or calcium phosphate with dimethyl sulfoxide, with a reasonable expectation of success, because Jomaa ‘765, Stockel ‘189 and Isab ‘566 are all directed toward pharmaceutical compositions comprising platinum complexes and  Isab ‘566 teaches calcium carbonate, calcium phosphate and dimethyl sulfoxide as interchangeable excipients for platinum (II) complexes with selone ligands.  It is prima facie obvious to substitute one known element, calcium carbonate or calcium phosphate, for another, dimethyl sulfoxide, to obtain the predictable result of a pharmaceutical composition comprising a platinum (II) selone complex and dimethyl sulfoxide as the excipient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-2 and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,533,029 to Isab (PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because Isab ‘029 claims platinum (II) complexes having the formula PtL2(NH3)2+2 X-2, wherein L is Se=R1R2.  Claimed as preferable L groups are:

    PNG
    media_image4.png
    367
    148
    media_image4.png
    Greyscale
, wherein R4 and R4’ are independently selected from the group consisting of hydrogen, methyl, ethyl, propyl, isopropyl, butyl, isobutyl, t-butyl, pentyl, isopentyl, phenyl and benzyl.  Additionally claimed are compositions comprising these claimed compounds and methods of using these claimed compounds to treat cancer.

Claims 1-2 and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-10 of U.S. Patent No. 10,358,456 to Isab (PTO-892) in view of 9,974,765 Jomaa (PTO-892) and Pearson (PTO-892).

    PNG
    media_image5.png
    294
    148
    media_image5.png
    Greyscale
, wherein R4 and R4’ are independently hydrogen, methyl, ethyl, propyl, isopropyl, butyl, isobutyl, t-butyl, pentyl, isopentyl, phenyl and benzyl.  Also claimed are compositions comprising the claimed complexes and method of treating cancer comprising the claimed complexes.
Isab ‘456 differs from that of the instantly claimed invention, in that it does not teach NH3 as a ligand or NO3 as the anion.
Jomaa ‘765 teaches platinum (II) thione complexes of formula (I) and methods of treating cancer.  Formula (I) is 
    PNG
    media_image2.png
    241
    242
    media_image2.png
    Greyscale
, wherein R1 and R2 can be H, a can be 1 and X can be nitrate, fluoride, chloride, bromide, iodide or acetate (col. 2, lines 41-55). 

	It would have been prima facie obvious to one of ordinary skill in the art to substitute the Cl ligand of Isab ‘456 for the NH3 ligand of Jomaa ‘765 because Isab ‘456 and Jomaa ‘765 are both directed to platinum (II) complexes comprising the same ligands for the treatment of cancer, and Pearson teaches Cl and NH3 as common ligands for use in complexes .  It would have been prima facie obvious to one of ordinary skill in the art to modify the platinum complex of  Isab ‘456 to exemplify it as a salt with the NO3 anion of Jomaa ‘765, with a reasonable expectation of success, because Jomaa ‘765 and Isab ‘456 are directed toward similar platinum complex for the treatment of cancer and Isab ‘456 teaches salts of their compounds. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622